UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-7133


RICKY JAMES SHEPARD, a/k/a Rickey James Shepard,

                     Petitioner - Appellant,

              v.

WARDEN OF PERRY CORRECTIONAL INSTITUTION,

                     Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Mary G. Lewis, District Judge. (4:21-cv-00818-MGL)


Submitted: October 29, 2021                                    Decided: December 6, 2021


Before THACKER, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky James Shepard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricky James Shepard seeks to appeal the district court’s order dismissing as

successive his 28 U.S.C. § 2254 petition.        The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B).              The magistrate judge

recommended dismissing the petition as successive and advised Shepard that failure to file

timely, specific objections to this recommendation could waive appellate review of a

district court order based upon the recommendation. The district court denied the § 2254

petition as a successive petition for which Shepard had not obtained authorization from this

Court to file.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Shepard received proper

notice and filed objections to the magistrate judge’s recommendation, he has waived

appellate review because the objections only argued the merits of his claims, and were not

specific to the particularized recommendations made by the magistrate judge that the

petition was successive. Accordingly, we deny a certificate of appealability and dismiss

the appeal.




                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3